Exhibit 99.1 SOUTHSIDE BANCSHARES, INC. ANNOUNCES NET INCOME FOR THE THREE MONTHS AND YEAR ENDED DECEMBER 31, 2011 NASDAQ Global Select Market Symbol - "SBSI" Tyler, Texas, (January 26, 2012) Southside Bancshares, Inc. (“Southside” or the “Company”) (NASDAQ:SBSI) today reported its financial results for the three months and year ended December 31, 2011. Southside reported net income of $10.7 million for the three months ended December 31, 2011, an increase of $3.2 million, or 42.0%, when compared to the same period in 2010.The gain on sale of available for sale securities increased $295,000, or $192,000, net of income tax expense, to $3.1 million for the three months ended December 31, 2011 from $2.8 million for the same period in 2010.Net income for the year ended December 31, 2011 increased $1.1 million, or 2.8%, to $40.6 million when compared to $39.5 million for the same period in 2010.The gain on sale of available for sale securities decreased $13.1 million, or $8.5 million, net of income tax expense, to $12.7 million for the year ended December 31, 2011 when compared to $25.8 million for the same period in 2010. Diluted earnings per common share increased $0.19, or 41.3%, to $0.65 for the three months ended December 31, 2011 when compared to $0.46 for the same period in 2010.For the year ended December 31, 2011, diluted earnings per common share increased $0.08, or 3.3%, to $2.47 when compared to $2.39 for the same period in 2010. The return on average shareholders’ equity for the year ended December 31, 2011, was 16.93%, a decrease when compared to 18.16% for the same period in 2010.The annual return on average assets decreased to 1.29% for the year ended December 31, 2011 from 1.32% for the same period in 2010. “We are extraordinarily pleased to report that Southside’s net income for the year ended December 31, 2011 increased $1.1 million, or 2.8%, when compared to 2010,” said B. G. Hartley, Chairman of the Board of Southside Bancshares, Inc.“Our 2011 results were driven by an increase in net interest income due to a strategic increase in earning assets and an increase in our net interest margin.In addition to favorable net interest income, earnings were positively impacted by a decrease in our credit costs as nonperforming assets continued to decrease.These positive factors were offset in part by a decrease in gain on sale of securities, due to less strategic restructuring of the investment portfolio during 2011.” “Our net income for 2011 represents the second highest level of earnings in the history of Southside.Net income in 2011 of $40.6 million was exceeded only by net income in 2009 of $44.4 million.Earnings in 2009 were driven by $33.4 million in gain on sale of securities, $20.7 million more than in 2011.Our 2011 income was driven by an increase in net interest income as well as the decrease in our credit costs.Therefore, we consider 2011 to be one of our best years ever.” “Our business model has produced exceptional financial results for several years.As the economic crisis unfolded in 2008, we began that year with what we believed would prove to be a fortress balance sheet.That balance sheet served us well as wedid not participate significantly in the global recession.Our return on average shareholders equity has exceeded 16.9% during each of the last four years and our financial results have enabled us to increase our cash dividend at an annualized rate of 21.7%.Total shareholders’ equity has increased from $132.3 million at December 31, 2007 to $261.9 million at December 31, 2011.This represents an increase of $129.6, or 97.9%.We are exceptionally pleased to have organically almost doubled our shareholders’ equity over the past four years.We believe very few banks have achieved these benchmarks during the last four years.” “During the fourth quarter we began to experience meaningful loan growth as loans increased $46.8 million from September 30, 2011.We anticipate loan growth will continue during 2012 as we are experiencing increased demand in many of our market areas.We believe credit conditions have improved and are encouraging our loan officers to evaluate credit decisions in light of this current outlook.The fourth quarter also saw a continued increase in deposits to fund our earning assets.” “Effective execution of our business model was the driving force behind our successful 2011 financial results.Proactive management of our franchise is built on four cornerstones; first, providing our customers with a high touch, convenient banking experience with superior products while also maintaining a competitive cost structure.Second, providing prudent credit to our customers in the markets we serve.Third, managing our balance sheet, investments and funding, in a manner to complement and assist with the overall business model objectives.And last, but certainly not least, providing our stakeholders an attractive value proposition.” “We ed December 31, 2011 and December 31, 2010, respectively. Note: As of December 31, 2011 and 2010, loans totaling $10,299 and $14,524, respectively, were on nonaccrual status.The policy is to reverse previously accrued but unpaid interest on nonaccrual loans; thereafter, interest income is recorded to the extent received when appropriate.
